DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 3, 2020 has been entered.
Claim Objections
Claim 1 is objected to because of the following informalities: In line 13 (on the third page of claim 1), “bellow” should be --bellows--.   
Claim 13 is objected to because of the following informalities: In lines 1-2, “the second polymer and the first polymer” should be --the second polymer film and the first polymer film--.
Claim 20 is objected to because of the following informalities: Each recitation of “bellow” should be --bellows--.   
Claim 20 is objected to because of the following informalities: In lines 20-23, “said unit has a bottom (38) provided with the discharge chute (36) and the cover (35) provided with a filling chute (37) and the bottom (38) is obtained with a discharge chute (36) and said cover (35) with a filling chute (37)” should be --said unit has the 
Claim 20 is objected to because of the following informalities: In line 28, “(S1, S2, S1, S2’, S3, S4)” should be --(S1, S2, S1’, S2’, S3, S4, S3’, S4’)--. 
Claim 24 is objected to because of the following informalities: In lines 2-3, “the second polymer film in the form of a tubular sheath of smaller perimeter” should be --the second polymer film in the form of the bellows sheath of the smaller perimeter--. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 is replete with indefinite language. Claim 20 recites a method of manufacturing the storage device of claim 1 and thus, is dependent from claim 1. Accordingly, the claim limitations must be consistent with the claim limitations already defined in claim 1. Additionally, the language of the method claim is confusing and does not clearly or distinctly define the method steps in a manner that clearly or 
Claim 20 recites the limitation “a first polymer film and a second polymer film being each a bellow sheath” in lines 4-5. 
However, claim 1, from which claim 20 depends, already defines first and second polymer films in lines 55-57. Accordingly, the additional recitation of “a first polymer film and a second polymer film” creates confusion and renders the structure intended to be defined by the method steps unclear. 
Additionally, claim 1, from which claim 20 depends, already defines the second polymer film as a bellows sheath in lines 56-58. Accordingly, the additional recitation of the second polymer film being a bellows sheath creates confusion and renders the structure intended to be defined by the method steps unclear.
Claim 20 recites the limitation “said bellow sheath comprising two mouths and four bellows extending between the two mouths along said four corners of the bellow sheath at four longitudinal edges of the bellow sheath” in lines 6-8. 
However, as each of the first and second polymer films are a bellows sheath, it is not clear which bellows sheath is being reference by the recitation of “said bellow sheath”. 
Additionally, claim 1, from which claim 20 depends, already defines the inner envelope having “an upper edge (50) defining an upper mouth of said central compartment (C1) and a lower edge (51) defining a lower mouth of said central compartment (C)” in lines 43-45. Accordingly, the additional recitation of “two mouths” 
Further, claim 1, from which claim 20 depends, already defines “a substantially parallelepiped storage volume with four corners at four longitudinal edges of the parallelepiped storage volume” in lines 3-5. Accordingly, the recitation of “said four corners of the bellow sheath at four longitudinal edges of the bellow sheath” creates confusion and renders the structure intended to be defined by the method steps unclear.
Claim 20 recites the limitation “the second polymer film formed as a sheath” in lines 10-11. 
However, claim 1, from which claim 20 depends, already defines the second polymer film as a bellows sheath in lines 56-58 and claim 20 again defines the second polymer film as a bellows sheath in lines 4-5. Accordingly, the additional recitation of the second polymer film being “a sheath” creates confusion and renders the structure intended to be defined by the method steps unclear.
Claim 20 recites the limitation “welding the second polymer film inside the sheath formed by the first polymer film obtaining two flexible coaxial sheaths, respectively formed by the first and the second polymer film, the two sheaths being fixed one into the another, at four first weld lines (41, 42, 43, 44)” in lines 15-19.
However, the claims have already defined the first and second polymer films as constituting bellows sheaths. Accordingly, the additional recitation of “two flexible coaxial sheaths” creates confusion and renders the structure intended to be defined by 
Additionally, claim 1, from which claim 20 depends, already defines “a tubular, flexible inner envelope (40) comprising side walls, secured by vertical attachment lines (41, 42, 43, 44) on the at least four side walls (31, 32, 33, 34) of the outer envelope (30)” in lines 31-35 and “said vertical attachment lines being weld lines” in lines 58-59. Accordingly, as weld lines 41, 42, 43 and 44 have already been previously defined, the additional recitation of “four first weld lines (41, 42, 43, 44)” creates confusion and renders the structure intended to be defined by the method steps unclear.
Claim 20 recites the limitation “second welds…that extend from an edge to one of the two mouths of the sheath and to one of the four longitudinal edge of the sheath” in lines 28-31. 
However, the language of the limitation is confusing and does not make clear the structure of the second welds. From the specification and the drawings, it appears that the second welds extend from an edge at an upper mouth or a lower mouth of the bellows sheath of the first polymer film to a respective longitudinal edge of the bellows sheath of the first polymer film (language is merely an example provided to explain the examiners position on the claim limitation and is not intended to be consistent with the terminology of the claims).   
Allowable Subject Matter
Claims 1, 3, 11, 13, 15, 18, 19, 23 and 25-30 are allowed.
Claims 20 and 24 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Response to Arguments
Applicant’s arguments have been fully considered and are persuasive. The previous 103 rejections have been withdrawn. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINA KAY ATTEL whose telephone number is (571)270-3972.  The examiner can normally be reached on Monday-Friday 7AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/NINA K ATTEL/Examiner, Art Unit 3734    

/JES F PASCUA/Primary Examiner, Art Unit 3734